--------------------------------------------------------------------------------

 
Exhibit 10.1


PROMISSORY NOTE
 
$50,000,000.00
New York, New York
 
January 17, 2008




FOR VALUE RECEIVED, MSC INDUSTRIAL DIRECT CO., INC. (the “Borrower”), HEREBY
PROMISES TO PAY to the order of JPMORGAN CHASE BANK, N.A. (the “Bank”), at its
offices located at 395 North Service Road, Melville, New York, 11747, or at such
other place as the Bank or any holder hereof may from time to time designate,
the principal sum of FIFTY MILLION DOLLARS ($50,000,000.00), or such lesser
amount as may constitute the outstanding balance hereof, in lawful money of the
United States, on the Maturity Date (as hereinafter defined) set forth on the
Grid Schedule (or earlier as hereinafter referred to), and to pay interest in
like money at such office or place from the date hereof on the unpaid principal
balance of each Loan (as hereinafter defined) made hereunder at a rate equal to
the Applicable Interest Rate (as hereinafter defined and computed on the basis
of the actual number of days elapsed on the basis of a 360-day year) for such
Loan, which shall be payable on the last day of the Interest Period relating to
such Loan and, if such Interest Period is greater than three (3) months, at
three (3) month intervals after such Loan is made, until such Loan shall be due
and payable (whether at maturity, by acceleration or otherwise) and thereafter,
on demand.  Interest on any past due amount, whether at the due date thereof or
by acceleration or upon default, shall be payable at a rate two percent (2%) per
annum above the Bank's Prime Rate which rate shall be computed for actual number
of days elapsed on the basis of a 360-day year and shall be adjusted as of the
date of each such change, but in no event higher than the maximum permitted
under applicable law.  “Prime Rate” shall mean the rate of interest as is
publicly announced by the Bank from time to time as its Prime Rate.


Interest/Grid Schedule


The Bank is authorized to enter on the Grid Schedule attached hereto (i) the
amount of each Loan made from time to time hereunder, (ii) the date on which
each Loan is made, (iii) the date on which each Loan shall be due and payable to
the Bank, provided that all Loans outstanding shall be due and payable no later
than March 31, 2008 (the “Maturity Date”), (iv) the interest rate agreed between
the Borrower and the Bank as the interest rate to be paid to the Bank on each
Loan (each such rate, the “Applicable Interest Rate”), which rate, at the
Borrower's option in accordance herewith, shall be at (a) the Prime Rate (the
“Prime Rate Loan(s)”), (b) a fixed rate of interest determined by and available
at the Bank in its sole discretion (the “Fixed Rate”) for the applicable
Interest Period (the “Fixed Rate Loan(s)”) or (c) the Adjusted LIBO Rate (as
hereafter defined) plus 0.40% (the “LIBOR Loan”), (v) the amount of each payment
made hereunder, and (vi) the outstanding principal balance of the Loans
hereunder from time to time.  The date, amount, rate of interest and maturity
date of each Loan and payment(s) (if any) of principal, the Loan(s) to which
such payment(s) will be applied (which shall be at the discretion of the Bank)
and the outstanding principal balance of Loans shall be recorded by the Bank on
its books and records (which may be electronic in nature) and at any time and
from time to time may be, and shall be prior to any transfer and delivery of
this Note, entered by the Bank on the schedule attached or any continuation of
the schedule attached hereto by the Bank (at the discretion of the Bank, any
such entries may aggregate Loans (and payments thereon) with the same interest
rate and tenor and, if made on a given date, may show only the Loans outstanding
on such date).  Any such entries shall be conclusive in the absence of manifest
error.  The failure by the Bank to make any or all such entries shall not
relieve the Borrower from its obligation to pay any and all amounts due
hereunder.
 
 
 

--------------------------------------------------------------------------------



 
Prepayment


The Borrower shall not have the right to prepay any Loan, other than Loans based
on the Prime Rate, prior to the Maturity Date of such Loan.  In the event the
Borrower does prepay a Loan prior to the Maturity Date, the Borrower shall
reimburse the Bank on demand for any loss incurred or to be incurred by it in
the reemployment of the funds released by any prepayment.
 
Discretionary Loans by the Bank


The Bank, pursuant to a letter dated January 17, 2008, has approved an
uncommitted line of credit to the Borrower in a principal amount not to exceed
the face amount of this Note.  The execution and delivery of this Note and the
acceptance by the Bank of this Note shall not be deemed or construed to create
any contractual commitment to lend by the Bank to the Borrower.  The line of
credit is in the form of advances made from time to time by the Bank in its sole
and absolute discretion to the Borrower.  This note evidences the Borrower’s
obligations to repay those advances.  The aggregate outstanding principal amount
of debt evidenced by this Note is the amount so reflected from time to time in
the records of the Bank.  Any LIBOR Loan shall be in a minimum principal amount
of $500,000 and in increments of $100,000.  Fixed Rate Loans shall be in a
minimum principal amount of $100,000.  Each such request for a Loan shall be
made by any officer of the Borrower or any person designated in writing by any
such officer, all of which are hereby designated and authorized by the Borrower
to request Loans and agree to the terms thereof (including without limitation
the Applicable Interest Rate and Maturity Date with respect thereto).  The
Borrower shall give the Bank notice at least three (3) Business Days prior to
the date hereof and the end of each Interest Period (as hereafter defined)
specifying whether the Loan shall bear interest at the Prime Rate, the Fixed
Rate or the LIBO Rate and the Interest Period applicable thereto.  In the event
the Borrower shall fail to provide such notice, the Loan shall be deemed to bear
interest at the applicable Prime Rate and shall have an Interest Period of one
month.  The principal amount of each Loan shall be prepaid on the earlier to
occur of the Maturity Date applicable thereto, or the date upon which the entire
unpaid balance hereof shall otherwise become due and payable.
 
Increased Cost


If at any time after the date hereof, the Board of Governors of the Federal
Reserve System or any political subdivision of the United States of America or
any other government, governmental agency or central bank shall impose or modify
any reserve or capital requirement on or in respect of loans made by or deposits
with the Bank or shall impose on the Bank or the eurocurrency market any other
conditions affecting Fixed Rate Loans or LIBOR Loans, and the result of the
foregoing is to increase the cost to (or, in the case of Regulation D, to impose
a cost on) the Bank of making or maintaining any Fixed Rate Loans or LIBOR Loans
or to reduce the amount of any sum receivable by the Bank in respect thereof, by
an amount deemed by the Bank to be material, then from time to time the Borrower
shall pay to the Bank such additional amounts as will compensate the Bank for
such increased cost or reduction; provided, that the Borrower shall not be
obligated to compensate the Bank for any increased cost resulting from the
application of Regulation D as required by the definition of Adjusted LIBO
Rate.  Any such obligation by the Borrower to the Bank shall not be due and
owing until the Bank has delivered written notice to the Borrower.  Failure by
the Bank to provide such notice shall not be deemed a waiver of any of its
rights hereunder.  A certificate of the Bank claiming compensation hereunder and
setting forth the additional amounts to be paid to it hereunder and the method
by which such amounts were calculated shall be conclusive in the absence of
manifest error.







--------------------------------------------------------------------------------


 


Capital Adequacy


If the Bank shall have determined that the applicability of any law, rule,
regulation or guideline adopted pursuant to or arising out of the July 1988
report of the Basle Committee on Banking Regulations and Supervisory Practices
entitled “International Convergence of Capital Measurement and Capital
Standards”, or the adoption after the date hereof of any other law, rule
regulation or guideline regarding capital adequacy, or any change in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Bank (or any
lending office of the Bank) or the Bank's holding company with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the Bank's capital or on the capital of
the Bank's holding company, if any, as a consequence of its obligations
hereunder to a level below that which the Bank or the Bank's holding company
could have achieved but for such adoption, change or compliance (taking into
consideration the Bank's policies and the policies of such Bank's holding
company with respect to capital adequacy) by an amount deemed by the Bank to be
material, then from time to time the Borrower shall pay to the Bank such
additional amount or amounts as will compensate the Bank or the Bank's holding
company for any such reduction suffered.


Indemnity


The Borrower shall indemnify the Bank against (i) any loss or expense which the
Bank may sustain or incur as a consequence of the occurrence of any Event of
Default and (ii) any loss or expense sustained or incurred including, without
limitation, in connection with obtaining, liquidating or employing deposits from
third parties as a consequence of the conversion of any Loan from one interest
rate to another or the payment of any principal of any Fixed Rate Loan or LIBOR
Loan by the Borrower (in either case, pursuant to a default, change in legality
or otherwise) on any day other than the last day of an Interest Period, or the
failure by the Borrower to borrow or prepay, convert or continue any Fixed Rate
Loan or LIBOR Loan or part thereof once notice has been given.  The Bank shall
provide to the Borrower a statement, supported where applicable by documentary
evidence, explaining the amount of any such loss or expense, which statement
shall be conclusive absent manifest error.


Change In Legality


(a)           Notwithstanding anything to the contrary contained elsewhere in
this Note, if any change after the date hereof in any law or regulation or in
the interpretation thereof by any governmental authority charged with the
administration thereof shall make it unlawful (based on the opinion of any
counsel, whether in-house, special or general, for the Bank) for the Bank to
make or maintain any LIBOR Loan or to give effect to its obligations as
contemplated hereby with respect to any LIBOR Loan, then, by written notice to
the Borrower by the Bank, the Bank may require that all outstanding LIBOR Loans
made hereunder be converted to Prime Loans, whereupon all such LIBOR Loans shall
be automatically converted to Prime Loans as of the effective date of such
notice as provided in paragraph (b) below.
 
 
 

--------------------------------------------------------------------------------



 
(b)           For purposes of this Section, a notice to the Borrower by the Bank
pursuant to paragraph (a) above shall be effective, if lawful and if any LIBOR
Loans shall then be outstanding, on the last day of the then current Interest
Period; otherwise, such notice shall be effective on the date of receipt by the
Borrower.
 
Events of Default


If (i) there is any failure by the Borrower to pay any principal, interest,
fees, or other obligations when due under this Note, or any other agreement or
arrangement with the Bank, (ii) there is any other violation or failure to
comply with any provision of this Note, (iii) there occurs any material adverse
change in the condition or results of operations of any guarantor or the
Borrower and its Subsidiaries, taken as a whole, since the date of the quarterly
financial statements most recently delivered to the Bank prior to the date of
this Note, (iv) any litigation is pending or threatened against any guarantor,
the Borrower or any Subsidiary which might have a material adverse effect on the
financial condition or results of operations of such guarantor or the Borrower
and its Subsidiaries, taken as a whole, as the case may be, (v) there is a
default under any agreement governing indebtedness of any guarantor or the
Borrower or any Subsidiary, (vi) any warranty, representation or statement of
fact made in writing to the Bank at any time by an officer, agent or employee of
the Borrower is false or misleading in any material respect when made, (vii) any
guarantor or the Borrower shall be dissolved or shall fail to maintain its
existence in good standing, or if the usual business of any guarantor or the
Borrower shall be suspended or terminated, (viii) the Borrower or any guarantor
merges or consolidates with any third party, or sells or otherwise conveys a
substantial part of its assets or property to a third party outside the ordinary
course of business, or agrees to do any of the foregoing, (ix) any petition is
filed by or against any guarantor, the Borrower or any Subsidiary under the
Federal Bankruptcy Code or similar state or foreign law, (x) any guarantor, the
Borrower or any Subsidiary becomes insolvent, howsoever evidenced, (xi) there is
a default under any guaranty guarantying the obligations hereunder, any such
guaranty shall fail to remain in full force and effect, or action shall be taken
to discontinue such guaranty or assert its invalidity or unenforceability, or
any guarantor shall deny that it has any further liability under such guaranty,
or give notice to such effect, or (xii) the Bank otherwise, in its sole
discretion, deems any of the obligations of the Borrower hereunder insecure,
then and in any such event, in addition to all rights and remedies of the Bank
under applicable law and otherwise, all such rights and remedies cumulative, not
exclusive and enforceable alternatively, successively and concurrently, the Bank
may, at its option, declare any and all of the amounts owing under this Note to
be due and payable, whereupon the maturity of the then unpaid balance hereof
shall be accelerated and the same, together with all interest accrued hereon,
shall forthwith become due and payable provided, however, that if a bankruptcy
event specified in subsection (ix) above shall have occurred, all amounts owing
under this Note shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower.  Further, acceptance of any payments shall not waive or affect
any prior demand or acceleration of amounts due hereunder, and each such payment
made shall be applied first to the payment of accrued interest, then to the
aggregate unpaid principal or otherwise as determined by the Bank in its sole
discretion.  "Subsidiary" means (i) any corporation if more than 50% of the
outstanding securities having ordinary voting power owned or
 
 

--------------------------------------------------------------------------------


 
controlled, directly or indirectly, by the Borrower or by one or more of its
Subsidiaries, or (ii) any partnership, association, joint venture or similar
business organization if more than 50% of the ownership interests having
ordinary voting power are so owned or controlled.


Definitions


A.           Adjusted LIBO Rate


 
“Adjusted LIBO Rate” shall mean, with respect to any LIBOR Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/8 of 1%) equal to the product of (i) the LIBO Rate in effect for such Interest
Period and (ii) Statutory Reserves.



“LIBO Rate” shall mean, with respect to any LIBOR Loan for any Interest Period,
the rate quoted by the principal London branch of the Bank at approximately
11:00 a.m. London time two Business Days prior to the first day of such Interest
Period for the offering to leading banks in the London Interbank market of
dollar deposits in immediately available funds, for a period and in an amount,
comparable to such Interest Period and the principal amount of such LIBOR Loan,
as it appears on Page 3756 of the Dow Jones Market Service.
 
B.           Business Day


 
A “Business Day” shall mean any day other than a Saturday, Sunday or other day
on which the Bank is authorized or required by law or regulation to close, and
which is a day on which transactions in dollar deposits are being carried out in
London, England for Eurodollar Loans and [New York City] [Chicago, Illinois] for
Fixed Rate Loans and Prime Loans.



C.           Interest Period


 
(i)
For LIBOR Loans, Interest Period shall mean the period commencing on the date of
such Loan and ending on the numerically corresponding day that is 1, 2, 3 or 6
calendar months thereafter (as selected by the Borrower and recorded on the grid
attached hereto).



 
(ii)
For Fixed Rate Loans, “Interest Period” shall mean the period requested by the
Borrower and agreed to by the Bank, as available.



 
(iii)
For Prime Loans, “Interest Period” shall mean the period agreed to by the
parties hereto.

 
 
 

--------------------------------------------------------------------------------



 
If any Interest Period would end on a day which shall not be a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless with respect to LIBOR Loans, such next succeeding Business Day would fall
in the next calendar month, in which case (x) such Interest Period shall end on
the first preceding Business Day and (y) the Interest Period for any LIBOR Loan
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  Furthermore, no Interest Period may extend
beyond the Maturity Date.
 
 
D.
Statutory Reserves



“Statutory Reserves” shall mean a fraction (expressed as a decimal, the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including, without
limitation, any marginal, special emergency or supplemental reserves) expressed
as a decimal established by the Board of Governors of the Federal Reserve System
and any other banking authority to which the Bank is subject, with respect to
the Adjusted LIBO Rate, for "Eurocurrency liabilities" as defined in Regulation
D.  LIBOR Loans shall be deemed to constitute Eurocurrency liabilities and as
such shall be deemed to be subject to such reserve requirements without benefit
of or credit for proration, exceptions or offsets which may be available from
time to time to the Bank under such Regulation D.  Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
Set-Off


The Borrower hereby gives to the Bank a right of set-off against all moneys,
securities and other property of the Borrower and the proceeds thereof, now or
hereafter delivered to, remaining with or in transit in any manner to the Bank,
its correspondents, affiliates (including J.P Morgan Securities Inc.) or its
agents from or for the Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise or coming into possession, control or
custody of the Bank in any way, and also, any balance of any deposit accounts
and credits of the Borrower with, and any and all claims of the Borrower against
the Bank at any time existing, hereby authorizing the Bank at any time or times,
without prior notice, to apply such balances, credits or claims, or any part
thereof, to the obligations of the Borrower under this Note in such amounts as
it may select, whether contingent, unmatured or otherwise.
 
Miscellaneous


The Borrower hereby waives diligence, demand, presentment, protest and notice of
any kind, and assents to extensions of the time of payment, release, surrender
or substitution of security, or forbearance or other indulgence, without notice.


This Note may not be changed, modified or terminated orally, but only by an
agreement in writing signed by the party to be charged and consented to in
writing by the party hereof.


The Bank reserves the right to assign or sell participations in the Loans or the
Note  to any entity (including to any Federal Reserve Bank in accordance with
applicable law) and to provide any assignee or
 
 
 

--------------------------------------------------------------------------------


 
participant or prospective assignee or participant with information of the
Borrower previously received by the Bank, subject to confidentiality
requirements.  The Borrower’s consent to such assignment or participation is
hereby deemed granted.


The Borrower hereby authorizes the Bank and any other holder of an interest in
this Note (a "Holder") to disclose confidential information relating to the
financial condition or operations of the Borrower (i) to any director, officer,
employee or affiliate of the Bank or any Holder, (ii) to any purchaser or
prospective purchaser of an interest in any Loan, (iii) to legal counsel,
accountants, and other professional advisors to the Bank or any Holder, (iv) to
regulatory officials, (v) as requested or required by law, regulation, or legal
process or (vi) in connection with any legal proceeding to which the Bank or any
other Holder is a party.


In the event the Bank or any holder hereof shall refer this Note to an attorney
for collection, the Borrower agrees to pay, in addition to unpaid principal and
interest, all the costs and expenses incurred in attempting or effecting
collection hereunder, including reasonable attorney's fees of internal or
outside counsel, whether or not suit is instituted.


In the event of any litigation with respect to this Note, THE BORROWER WAIVES
THE RIGHT TO A TRIAL BY JURY and all rights of setoff and rights to interpose
counter-claims and cross-claims.  The Borrower hereby irrevocably consents to
the jurisdiction of the courts of the State of New York and of any Federal court
located in such State in connection with any action or proceeding arising out of
or relating to this Note.  The execution and delivery of this Note has been
authorized by the Board of Directors and by any necessary vote or consent of the
stockholders of the Borrower.  The Borrower hereby authorizes the Bank to
complete this Note in any particulars according to the terms of the loan
evidenced hereby.  This Note shall be governed by and construed in accordance
with the laws of the State of New York applicable to contract made and to be
performed in such State, and shall be binding upon the successors and assigns of
the Borrower and inure to the benefit of the Bank, its successors, endorsees and
assigns.


If any term or provision of this Note shall be held invalid, illegal or
unenforceable the validity of all other terms and provisions hereof shall in no
way be affected thereby.




MSC INDUSTRIAL DIRECT CO., INC.




By:_________________________________
                           Title:






 
 

--------------------------------------------------------------------------------

 






GRID SCHEDULE




    APPLICABLE                                   APPLICABLE                                 AMOUNT
OF
      INTEREST                                        INTEREST            
                         PRINCIPAL                                    MATURITY
DATE                              RATE                         
                   PERIOD                            
               REPAID                                            DATE
















 
 

